Citation Nr: 0721084	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  06-06 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an extension of a temporary 100 percent 
evaluation for anatomical loss of the right eye, based on 
surgery or other treatment necessitating convalescence, 
currently assigned from November 18, 2004 to March 1, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel




INTRODUCTION

The veteran served on active duty from December 1965 to July 
1966.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in May 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas in which the RO declined to extend the temporary 
total convalescent evaluation assigned for the service-
connected right eye disability following surgery or other 
treatment, and resumed the 40 percent evaluation effective 
March 1, 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In January and May 2007 statements, the veteran requested a 
hearing before a Veterans' Law Judge appearing by video-
teleconference at his local RO.  The veteran may request a 
hearing before the Board.  See 38 C.F.R. § 20.703 (2006).

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a hearing before 
a Veterans Law Judge appearing at his 
local RO by video-teleconference.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).






_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



